NOTICE OF ALLOWANCE
Election/Restrictions
Claim 13 is allowable. The restriction requirement, as set forth in the Office action mailed on 5/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821 .04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 13 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1 21 1, 1215, 170 USPO 129, 131 -32
(CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a refrigerant evaporator for heat exchange between a fluid and a refrigerant, the refrigerant evaporator comprising: a plurality of intermediate passageways therein, each of the plurality of first tubes is 1st narrowed passageway to an nth narrowed passageway that are arranged sequentially toward the plurality of second tubes, where n is a natural number, the nth narrowed passageway has a cross-sectional area denoted as Sn, each of the plurality of intermediate passageways includes a portion with a cross- sectional area denoted as Mn, through which the refrigerant that has just flowed flows, and each of the plurality of intermediate passageways is configured to satisfy 
                
                    0.3
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    <
                    
                        
                            M
                        
                        
                            k
                        
                    
                    <
                    3.0
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    …
                    (
                    1
                    )
                
            
where k is a natural number less than or equal to ‘n’.
The closest prior art reference is: Katoh (2004/0206490 A1):
 	Katoh discloses a refrigerant evaporator for heat exchange between a fluid and a refrigerant, the refrigerant evaporator comprising: a first core including a plurality of first tubes through which the refrigerant flows and configured to allow the fluid to flow therethrough in a flow direction, the first core having a first end portion at one end in a tube longitudinal direction, the plurality of first tubes extending along the tube longitudinal direction and stacked in a tube stacking direction, each of the plurality of first tubes having a first end portion at one end in the tube longitudinal direction, the tube longitudinal direction being perpendicular to the flow direction, and the tube stacking direction being perpendicular to both the flow direction and the tube longitudinal direction; a second core including a plurality of second tubes through which the refrigerant flows and configured to allow the fluid to flow therethrough in the flow direction, the second core arranged in series with the first core in the flow direction, the second core having a first end portion at one end in the tube longitudinal direction, the plurality of second tubes extending along the tube longitudinal direction and stacked in the tube stacking direction, and each of the plurality of second tubes having a first end portion at one end in the tube longitudinal direction; Application No.: 16/654,086Docket No.: 4041 J-003690-US-COa first plate connected to both the first end portion of the first core and the first end portion of the second core, and the first plate housing the first end portions of the plurality of first tubes and the first end portions of the plurality of second tubes; and a second plate facing the first core and the second core across the first plate and joined to the first plate in the tube longitudinal direction, wherein the second plate includes a plurality of ribs protruding from the second plate along the tube longitudinal direction away from the first core and the second core and extending along the flow direction, the plurality of ribs define, together with the first plate, 
However, Katoh does not disclose a plurality of intermediate passageways therein, each of the plurality of first tubes is arranged to overlap with a respective one of the plurality of second tubes when viewed along the flow direction to form a pair of tubes facing each other along the flow direction, wherein each of the plurality of intermediate passageways is configured to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes to flow into a corresponding one of the plurality of second tubes, each of the plurality of first tubes has an inner space divided into a plurality of first narrowed passageways, the plurality of first narrowed passageways are arranged in the flow direction, 3CZB/slsApplication No.: 16/654,086Docket No.: 4041 J-003690-US-CO the plurality of first narrowed passageways are formed of a 1st narrowed passageway to an nth narrowed passageway that are arranged sequentially toward the plurality of second tubes, where n is a natural number, the nth narrowed passageway has a cross-sectional area denoted as Sn, each of the plurality of intermediate passageways includes a portion with a cross- sectional area denoted as Mn, through which the refrigerant that has just flowed flows, and each of the plurality of intermediate passageways is configured to satisfy 
                
                    0.3
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    <
                    
                        
                            M
                        
                        
                            k
                        
                    
                    <
                    3.0
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    …
                    (
                    1
                    )
                
            
where k is a natural number less than or equal to ‘n’.
Further, there appears to be no reason to modify the apparatus of Katoh to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763